Exhibit 10.1 EIGHTH MODIFICATION AGREEMENT AND COVENANT WAIVER This Eighth Modification Agreement and Covenant Waiver (this “Agreement”) is made as of April 1, 2009 but effective as of March 31, 2009 (the “Effective Date”), by and between VINEYARD NATIONAL BANCORP, a California corporation (“Borrower”) and FIRST TENNESSEE BANK NATIONAL ASSOCIATION (“Lender”).Unless otherwise set forth herein, all capitalized terms used herein shall have the meaning given such terms in the Loan Documents (defined below). WHEREAS, in connection with a loan from Lender to Borrower in the original principal amount of $70,000,000.00, with a current outstanding principal loan balance of $48,300,000.00; (the “Loan”), the Borrower executed and delivered to Lender that certain Amended and Restated Promissory
